DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Amendment filed on June 22, 2022. Claims 1-3, 5-8, 10-13, 15-17, 19 and 20 are pending. Claims 1, 6, 8, 11, 15, 19, and 20 are amended. Claims 4, 9, 14 and 18 are cancelled.

Response to Arguments
Referring to the objection to claim 8, Applicant’s amendments are acknowledged. As such, the objection to the claim is withdrawn.
Referring to the 35 USC 101 rejection of claims 1, 2, 5, 11, 12 and 19, Applicant’s amendments to the claims are acknowledged. As such, the 35 USC 101 rejection of the aforenoted claims is withdrawn.
Applicant's arguments filed on June 22, 2022 with respect to claims 1-3, 5-8, 10-13, 15-17, 19 and 20, as amended, have been fully considered but they are not persuasive. 
Referring to claim 1, as amended, Applicant argues that Parundekar does not teach a query request for geographic location points of a vertical class from a user which refers to a type in a particular field, requirement or industry. However, Examiner respectfully disagrees. Parundekar discloses that a query is received from efficacy application 109 [col. 6, lines 25-35] and that the efficacy application 109 provides recommendation items to a user that includes restaurants, gas stations, hotels [col. 15, lines 1-16]. Examiner submits that the restaurants, gas stations and hotels are examples of types in a particular field or industry, and therefore read on the claimed vertical class referring to a type in a particular field or industry, as claimed. Parundekar furthermore discloses that the content recommendation satisfies one or more efficacy requirements including legality, safety, mobility, situational requirements, financial requirements and other requirements configured by a stakeholder (i.e. which reads on: the claimed requirement) [col. 15, lines 12-16]. As such, Examiner maintains that Parundekar does teach the limitation, as amended.

Referring to claim 1, as amended, Applicant argues that Parundekar fails to teach that the preference model of the user adopts an outlier detection model, and the preference scores of the user for the candidate geographic location points are obtained according to outlier scores of the outlier detection model for the candidate geographic location points, wherein the outlier scores are negatively correlated with the preference scores. However, Examiner respectfully disagrees. Parundekar discloses that the user efficacy model encodes trip offset distance included in travel mobility data so that lower affinity scores are generated for candidate places that are not within the trip offset distance from the current trip [col. 23, lines 15-22]. Examiner submits that the candidate places not within the trip offset distance from the current trip are further away from the current trip and are considered to be at a higher distance away from the current trip- which correlates negatively to the affinity scores for those candidate places which are lower because of their higher distance away from the current trip. As such, Examiner maintains that Parundekar does teach the limitation, as amended. 
In response to applicant's argument with respect to claim 1, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the preference scores generated by an outlier detection model, which are negatively correlated with the preference scores) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejections of claims 2-3, 5-8, 10-13, 15-17, 19 and 20 are also maintained for at least the reasons stated above with respect to claim 1, and further in view of the new grounds of rejection. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,916,32 issued to Parundekar et al (hereafter Parundekar).

	Referring to claim 1, Parundekar discloses a computer-implemented method for sorting geographic location points [Abstract; Fig 5A-B and specification], wherein the method comprises:
receiving a query request for geographic location points of a vertical class from a user, the vertical class referring to a type in a particular field, requirement or industry [wherein a user’s current situation is determined, Fig 12, element 1206 and specification, col. 29, line 66- col. 30, line 6; user’s current situation can include query for a restaurant with dinner options, col. 20, lines 6-12; Fig 5A, element 502 and specification; efficacy application 109 to provide recommendation items to a user that includes restaurants, gas stations, hotels, col. 15, lines 1-16- Examiner submits that the restaurants, gas stations and hotels are examples of types in a particular field or industry, as claimed; query is received from efficacy application 109, col. 6, lines 25-35; content recommendation satisfies one or more efficacy requirements including legality, safety, mobility, situational requirements, financial requirements and other requirements configured by a stakeholder (i.e. reads on: requirement), col. 15, lines 12-16]; 
inputting candidate geographic location point data of the vertical class into a preference model of the user, to obtain a preference score of the user for each candidate geographic location point [wherein it is determined whether a historical user efficacy model exists based on user input data, candidate items are received and a candidate efficacy score is received or determined for each candidate item, Fig 5A,B elements 506, 510, 514, 516, 518; col. 26, lines 61- col. 27, line 18; user efficacy model is based on situation data, Fig 7B, element 728, Fig 7C, element 736 and specification];
inputting the preference score of the user for each candidate geographic location point into a sorting model as one of sorting features of each candidate geographic location point, to obtain a sorting score of each candidate geographic location point [wherein remaining candidate items are ranked based on efficacy scores, Fig 5B, element 522, col. 27, lines 24-26; recommendation module 212 performs ranking of candidate items based on set of efficacy scores, col. 13, lines 31-43]; and
determining, according to the sorting score of each candidate geographic location point, a query result returned to the user [wherein recommendation module 212 generates one or more recommendation items from the ranked candidate items and determines and provides one or more candidate items to recommend to the user based on the ranked candidate items, Fig 5B, elements 524-526, col. 27, lines 26-32], 
wherein the preference model of the user adopts an outlier detection model, and the preference scores of the user for the candidate geographic location points are obtained according to outlier scores of the outlier detection model for the candidate geographic location points, wherein the outlier scores are negatively correlated with the preference scores [wherein the user efficacy model encodes trip offset distance included in travel mobility data so that higher affinity scores are generated for candidate places that are within the trip offset distance from the current trip and lower affinity scores for candidate places that are not within the trip offset distance from the current trip, col. 23, lines 15-22- Examiner submits that candidate places not within the trip offset distance from the current trip are further away from the current trip are considered to be at a higher distance away from the current trip- which correlates negatively to the affinity scores for those candidate places which are lower because of their higher distance away from the current trip].

	Referring to claim 11, the limitations of the claim are similar to those of claim 1 in the form of an electronic device [Fig 2 and specification] comprising: at least one processor [Processor 235, Fig 2 and specification]; a memory communicatively connected with the at least one processor [Memory 237, Fig 2 and specification]; wherein the memory stores instructions executable by the processor [col. 7, lines 25-30]. As such, claim 11 is rejected for the same reasons as claim 1. 

	Referring to claim 19, the limitations of the claim are similar to those of claim 1 in the form of a computer storage medium storing instructions [col. 7, lines 25-30]. As such, claim 19 is rejected for the same reasons as claim 1.

	Referring to claim 5, Parundekar discloses that the vertical class comprises: a hotel class, a restaurant class, a supermarket class or a theater class [col. 13, lines 31-35; col. 15, lines 1-8].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,916,32 issued to Parundekar et al (hereafter Parundekar), and further in view of US 2018/0143998 by Prahladka et al (hereafter Prahladka), as provided by Applicant in IDS dated 11/15/21.

	Referring to claim 6, Parundekar discloses a method for generating a sorting model [Abstract; Fig 5A-B and specification], wherein the method comprises:
acquiring first data from map application data [mapping application 122 receives query from efficacy application 109, retrieves data that matches query from storage 145 and sends data to the efficacy application, col. 6, lines 25-35; storage 145 stores data such as consumption history associated with a user, item data describing one or more items, a user request history, user situation history, trip history associated with a user etc., col. 6, lines 48-61; see also data stored in storage 245 including travel mobility data, col. 8, lines 18-32], the first data comprising: geographic location point data of a vertical class historically accessed by a user, the access comprising query, click, or field visit [consumption history associated with a user includes places visited by the user in the past and trips taken by the user, col. 10, lines 35-50; item attribute data includes a hotel visited by the user with its attribute names, col. 17, lines 8-14; a user request history includes one or more historical requests made by the user in the past, col. 18, lines 36-43; user situation history, trip history associated with a user etc., col. 6, lines 48-61; travel mobility data, col. 8, lines 18-32], the vertical class referring to a type in a particular field, requirement or industry [efficacy application 109 to provide recommendation items to a user that includes restaurants, gas stations, hotels, col. 15, lines 1-16- Examiner submits that the restaurants, gas stations and hotels are examples of types in a particular field or industry, as claimed; query is received from efficacy application 109, col. 6, lines 25-35; content recommendation satisfies one or more efficacy requirements including legality, safety, mobility, situational requirements, financial requirements and other requirements configured by a stakeholder (i.e. reads on: requirement), col. 15, lines 12-16];
generating a preference model of the user by using the first data [wherein user efficacy model is generated based on data retrieved from the historical user efficacy models in storage 245 and/or storage 145- efficacy model is generated based on item attribute data, situation data etc., col. 28, lines 19-32; Fig 7C, element 736; user efficacy model is based on travel mobility data, col. 22,lines 58-63];
acquiring a preference score of the user for each geographic location point of the vertical class in second data by using the preference model of the user [wherein it is determined whether a historical user efficacy model exists based on user input data, candidate items are received and a candidate efficacy score is received or determined for each candidate item, Fig 5A,B elements 506, 510, 514, 516, 518; col. 26, lines 61- col. 27, line 18]; and
generating the sorting model by using the second data, wherein the preference score of the user for each geographic location point in the second data is taken as one of sorting features for generating the sorting model [wherein candidate items from the historical user efficacy model are ranked based on efficacy scores, Fig 5A, element 510, Fig 5B, element 522, col. 27, lines 2-4 and 24-26; recommendation module 212 performs ranking of candidate items based on set of efficacy scores, col. 13, lines 31-43; historical user efficacy model is updated to generate a new user efficacy model based on the historical user efficacy model, item attribute data, situational bias model and travel mobility data, col. 23, lines 23-38], 
wherein the preference model of the user adopts an outlier detection model, and the preference scores of the user for the geographic location points of the vertical class are obtained according to outlier scores of the outlier detection model for the geographic location points of the vertical class, wherein the outlier scores are negatively correlated with the preference scores [wherein the user efficacy model encodes trip offset distance included in travel mobility data so that higher affinity scores are generated for candidate places that are within the trip offset distance from the current trip and lower affinity scores for candidate places that are not within the trip offset distance from the current trip, col. 23, lines 15-22- Examiner submits that candidate places not within the trip offset distance from the current trip are further away from the current trip are considered to be at a higher distance away from the current trip- which correlates negatively to the affinity scores for those candidate places which are lower because of their higher distance away from the current trip].

	While Parundekar teaches all of the above claimed subject matter, it remains silent as to the first and second data specifically being training data; and although it teaches generating the user efficacy model [See Fig. 7C, element 736 and specification], it remains silent as to specifically training the model using the training data. Prahladka teaches generating a model using machine learning techniques and a set of training data (e.g. historical user data and interaction data specifying user interactions with points of interest) and also that the machine learning model can be applied to the historical data of a given user and available points of interest to provide an interaction likelihood for the points of interest which is used to rank the POIs [para 70]. 
	Parundekar and Prahladka are analogous art because they are both directed to the same field of endeavor- ranking geographic locations. It would have been obvious to one of ordinary skill in the art to modify the generation of the user efficacy model of Parundekar to include training the model according to machine learning techniques via the training data of Prahladka. 
	One of ordinary skill in the art would have been motivated to make this modification because it would achieve predictable results. Furthermore, this modification would be achievable because Parundekar and Prahladka are both directed to generating models based on user bias data to rank candidate points of interest, however Prahladka further refines the model by specifically training it using machine learning techniques, which would enhance the ranked recommendations that it provides to the user. Parundekar’s disclosure is also not limited to the disclosed embodiments and teaches that modifications and variations to its disclosure are possible [col. 32, lines 60-65].
	
	Referring to claim 15, the limitations of the claim are similar to those of claim 6 in the form of an electronic device [Parundekar, Fig 2 and specification] comprising: at least one processor [Parundekar, Processor 235, Fig 2 and specification]; a memory communicatively connected with the at least one processor [Parundekar, Memory 237, Fig 2 and specification]; wherein the memory stores instructions executable by the processor [Parundekar, col. 7, lines 25-30]. As such, claim 15 is rejected for the same reasons as claim 6. 

	Referring to claim 20, the limitations of the claim are similar to those of claim 6 in the form of a computer storage medium storing instructions [Parundekar, col. 7, lines 25-30]. As such, claim 20 is rejected for the same reasons as claim 6.
	Referring to claim 10, Parundekar/Prahladka discloses that the second training data comprises: geographic location point pairs formed by geographic location points clicked by the user and geographic location points not clicked in the same query session of the vertical class [Parundekar, user interaction data includes the user rejecting or ignoring a certain type of suggestion and selecting a certain type of recommendation item in a certain situation- the situational bias model (included in the efficacy model) is generated for the user based on the behavior described in the user interaction data, col. 20, lines 35-49]. 


Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Parundekar, and further in view of US 2018/0225320 by Saini et al (hereafter Saini).
	Referring to claims 2 and 12, Parundekar discloses all of the above claimed subject matter and also disclose geographic location point data [col. 13, lines 31-35], however it remains silent as to pre-processing at least partial types of feature data in the point data, to eliminate regional differences of the at least partial types of feature data. Saini discloses that analyzing a received data set of interest for  anomaly identification, wherein symmetry correction (i.e. pre-processing) is performed including determining if the provided data set has a normal distribution or an abnormal distribution [para 47, Fig 5, element 530, 532]. Saini furthermore discloses that normal distribution includes points grouped near a statistical mean and symmetrically distributed around the mean [para 33]. 
	Parundekar and Saini are analogous art because they are both directed to the same field of endeavor- analysis of data sets. It would have been obvious to one of ordinary skill in the art to modify the content recommendation method of Parundekar to include performing symmetry correction to data sets in order to perform data normalization, as in Saini. 
	One of ordinary skill in the art would have been motivated to make this modification because it would achieve predictable results and because Parundekar teaches that modifications and variations to its disclosure are possible and that its disclosure is not limited to the disclosed embodiments [col. 32, lines 60-65].

	Referring to claims 3 and 13, Parundekar/Saini discloses that the pre-processing comprises: Box-cox transforming and then normalizing the at least partial types of feature data in the candidate geographic location point data of the vertical class, wherein parameters used in the Box-cox transformation are obtained in advance by conducting statistics on data distribution of geographic location points of each region on features of the at least partial types [Parundekar, candidate items include hotels, restaurants, points of interest, col. 13, lines 31-35; Saini, symmetry correction includes applying a Box-cox transformation to the corrected data set to produce normalized data set 532, para 47, see parameters of distribution normalization, para 60-63; normal distribution includes points grouped near a statistical mean and symmetrically distributed around the mean, para 33].

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parundekar, in view of Prahladka, as applied to claims 6 and 15 above, and further in view of Saini.
	Referring to claims 7 and 16, Parundekar/Prahladka discloses all of the above claimed subject matter and also disclose geographic location point data [Parundekar, col. 13, lines 31-35; Prahladka, points of interest, para 27], however remains silent as to pre-processing at least partial types of feature data in the point data, to eliminate regional differences of the at least partial types of feature data. Saini discloses that analyzing a received data set of interest for  anomaly identification, wherein symmetry correction (i.e. pre-processing) is performed including determining if the provided data set has a normal distribution or an abnormal distribution [para 47, Fig 5, element 530, 532]. Saini furthermore discloses that normal distribution includes points grouped near a statistical mean and symmetrically distributed around the mean [para 33]. 
	Parundekar, Prahladka and Saini are analogous art because they are directed to the same field of endeavor- analysis of data sets. It would have been obvious to one of ordinary skill in the art to modify the content recommendation method of Parundekar to include performing symmetry correction to data sets in order to perform data normalization, as in Saini. 
	One of ordinary skill in the art would have been motivated to make this modification because it would achieve predictable results and because Parundekar teaches that modifications and variations to its disclosure are possible and that its disclosure is not limited to the disclosed embodiments [col. 32, lines 60-65].

	Referring to claims 8 and 17, Parundekar/Prahladka/Saini discloses that the pre-processing comprises: Box-cox transforming and then normalizing the at least partial types of feature data in the candidate geographic location point data of the vertical class, wherein parameters used in the Box-cox transformation are obtained in advance by conducting statistics on data distribution of geographic location points of each region on features of the at least partial types [Parundekar, candidate items include hotels, restaurants, points of interest, col. 13, lines 31-35; Prahladka, points of interest, para 27; Saini, symmetry correction includes applying a Box-cox transformation to the corrected data set to produce normalized data set 532, para 47, see parameters of distribution normalization, para 60-63].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167